 
Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made as of November 16, 2011,
between SMF Energy Corporation, a Delaware corporation (together with its
subsidiaries, the “Company”) and Steven R. Goldberg (the “Executive”).
 
WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company, on the terms and conditions provided below; and
 
WHEREAS, this Agreement shall govern the employment relationship between
Executive and the Company and supersedes all previous agreements and
understandings with respect to such employment relationship.
 
The parties agree as follows:
 
1.           ENGAGEMENT.
 
The Company agrees to employ the Executive, and the Executive accepts such
employment, on the terms and conditions set forth in this Agreement, unless and
until such employment shall have been terminated as provided in this Agreement.
 
2.           TITLE AND DUTIES.
 
During his employment by the Company, the Executive shall render his services as
the Chief Executive Officer and President of the Company, reporting only to the
Board of Directors (“Board”), shall perform duties consistent with this position
as the Board shall request, shall abide by Company policies in effect from time
to time, and shall devote his full business time and best efforts to his duties
hereunder and the business and affairs of the Company (except during vacation
periods and periods of illness or other incapacity).  The Executive may engage
in such other pursuits, including, without limitation, personal legal and
personal financial affairs, as shall not interfere with the proper performance
of his duties and obligations hereunder, provided the Executive shall not serve
on any other board of directors of a public or private “for profit” company
without the prior consent of the Board, which consent shall not be unreasonably
withheld.  Executive will be based at the Company’s principal headquarters
facility currently located in Fort Lauderdale, Florida subject to customary
travel and business requirements.  The Executive shall continue to be a member
of the Board.  While the Executive is employed as the Chief Executive Officer
and President under this Agreement, the Board shall nominate the Executive for
re-election as a member of the Board at each annual stockholders meeting during
the term, including any extension thereof.  Executive shall serve on the Board
without additional compensation.
 
3.           TERM.
 
(a)           This Agreement shall commence as of November 16, 2011 and shall
continue in effect up through and including the third anniversary of such date;
provided that the term of this Agreement shall automatically be extended for
additional successive one (1) year renewal terms unless at least three (3)
months prior to the expiration of the then current term, the Company or the
Executive shall have given written notice to the other party that this Agreement
shall not be extended beyond the then current term.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           It is acknowledged and agreed that if this Agreement is not
renewed by the Company pursuant to Section 3(a) above, and not as a result of
Executive’s death, Disability or Cause pursuant to Section 6(a) or 6(b) below,
such non-renewal by the Company will be deemed a termination without Cause
pursuant to Section 6(c) below (as applicable).  In the event that Executive’s
employment with the Company ceases at the end of any term because Executive (and
not the Company) has given a non-renewal notice set forth in Section 3(a) above,
and not as a result of the occurrence of Good Reason pursuant to Section 6(c)
below, then such termination of employment shall be treated as a voluntary
termination by Executive without Good Reason.
 
4.           COMPENSATION.
 
(a)           Base Salary.  Executive’s base salary as it may be increased from
time to time (“Base Salary”) shall be paid in accordance with the Company’s
normal payroll practices in effect from time to time.  Executive’s Base Salary
shall initially be $350,000 per annum.  Base Salary may be increased during the
term but may not be decreased, and the Board or the Compensation Committee of
the Board (the “Compensation Committee”) shall consider, on an annual basis, the
nature, extent and advisability, if any, of an increase in the Executive’s Base
Salary.
 
(b)           Annual Incentive Bonus.  Commencing in 2012, for each fiscal year
of the Company that ends during the term, Executive will be eligible to
participate in the Company’s annual equity incentive plan established and
developed by the Compensation Committee, as it may then be in effect (the
“AIP”).  Annual equity incentive awards for fiscal 2012 and thereafter, to be
granted in the form of a restricted stock award, will be based on achievement
against goals established for the senior executive officer group including
Executive, by the Compensation Committee.
 
(c)           Special Inducement Equity Award.  As a special hiring inducement
award, in consideration for Executive’s entering into this Agreement, Executive
shall be entitled to a one­ time restricted stock award covering 40,000 shares
of common stock of the Company, to be awarded within 14 days after Executive’s
employment commencement date, subject to Executive’s being in compliance with
this Agreement as of such date.  Executive will also be eligible to receive
additional restricted stock award grants of 53,000 shares of the Company’s
common stock, for fiscal years 2012, 2013 and 2014, provided that Executive is
still employed by the Company through the end of each aforementioned fiscal year
and subject to the Company achieving the following target EBITDA (as defined in
Company’s financial reports) performance results: 2012 Fiscal Year Company
EBITDA in excess of $5.4 million; 2013 Fiscal Year Company EBITDA in excess of
$7.0 million; and 2014 Fiscal Year Company EBITDA in excess of $8.6 million
(“EBITDA Performance Grants”).  Moreover, Executive will be eligible to receive
partial stock award grants pertaining to the above EBITDA Performance Grants
solely in the event the following minimum Company EBITDA threshold amounts are
realized for the years in question; 2012 EBITDA in excess of $4.5 million; 2013
EBITDA in excess of $5.25 million; 2014 EBITDA in excess of $6.45
million.  EBITDA performance results that fall between these threshold and
target amounts would earn a proportionate share of the potential 53,000 shares
of stock for the year in question.  For example, the range between target and
threshold is:
 
 
-2-

--------------------------------------------------------------------------------

 
 

 
FY2012: 
$5.4 million - $4.5 million, or $900,000

 
FY2013: 
$7.0 million - $5.25 million, or $1.75 million

 
FY2014: 
$8.6 million - $6.45 million, or $2.15 million.

 
Yearly EBITDA Performance Grant incentive = 53,000 shares.
 
As an example, assume EBITDA is $6.5 million in FY2013.  Therefore, of the range
of $1.75 million for the year, $6.5 million minus the threshold of $5.25
million, or $1.25 million was earned.  That equals $1.25/$1.75, or 71.43% of the
range.  Thus, (.7143)(53,000), or 37,857 shares would be awarded.
 
5.           BENEFITS.
 
(a)           Employer Benefit Plans.  During the term, Executive will be
eligible to participate, on terms which are generally available to the other
senior executives of the Company and subject to the eligibility requirements of
the applicable Company plans as in effect from time to time, in the Company’s
deferred compensation, vacation, and disability programs (but not medical
insurance program).
 
(b)           Business Expenses.  During the term, the Executive is authorized
to incur and the Company shall either pay directly or reimburse the Executive
for ordinary and reasonable expenses in connection with the performance of his
duties hereunder, including, without limitation, expenses for (i)
transportation, (ii) business meals, (iii) travel and lodging, and (iv) similar
items.  The Executive agrees to comply with Company policies with respect to
reimbursement and recordkeeping in connection with such expenses.
 
(c)           Retirement Benefits.  During the term, Executive will be eligible
to participate in the Company’s existing tax-qualified retirement plans and the
Company’s defined contribution supplemental retirement plan (“defined
contribution SERP”) and defined benefit supplemental retirement plan (“defined
benefit SERP”), as they may be in effect from time to time.
 
(d)           Perquisites.  During the term, the Company will provide Executive
with a housing allowance of $2,000 per month in lieu of health insurance, and
Executive will also be eligible for an auto allowance of $1,000 per
month.  Perquisites will not be grossed up for taxes.  During the term,
Executive will also be entitled to a cell phone allowance under normal Company
policy.
 
6.           TERMINATION OF EMPLOYMENT.
 
The employment of the Executive hereunder may be terminated by the Company at
any time, subject to the Company providing the compensation and benefits in
accordance with the terms of this Section 6, which shall constitute the
Executive’s sole and exclusive remedy and legal recourse upon any such
termination of employment (and the Executive hereby waives and releases any and
all other claims against the Company and its affiliates and their respective
officers, directors and employees in such event).
 
 
-3-

--------------------------------------------------------------------------------

 
 
(a)           Termination Due to Death or Disability.  In the event of the
Executive’s death, Executive’s employment shall automatically cease and
terminate as of the date of death.  If Executive becomes disabled, the Company
may terminate Executive’s employment upon thirty (30) days written notice to
Executive.  For purposes of this Agreement, the terms “Disabled” or “Disability”
means Executive’s inability, because of physical or mental illness or injury, to
substantially perform his duties hereunder as a result of physical incapacity
for a continuous period of at least three (3) months, and any dispute as to the
Executive’s incapacitation shall be resolved by an independent physician
selected by the Board and reasonably acceptable to the Executive, whose
determination shall be final and binding upon both the Executive and the
Company.  In the event of the termination of employment due to Executive’s death
or Disability, Executive or his estate or legal representatives shall be
entitled to receive:
 
(i)           payment for all accrued but unpaid Base Salary as of the date of
Executive’s termination of employment;
 
(ii)          reimbursement for expenses incurred by the Executive pursuant to
Sections 5(b) and 5(d) hereof up to and including the date on which employment
is terminated;
 
(iii)         any earned benefits to which the Executive may be entitled as of
the date of termination pursuant to the terms of any compensation or benefit
plans to the extent permitted by such plans (with the payments described in
subsections (i) through (iii) above collectively called the “Accrued Payments”);
and
 
(iv)         any annual incentive bonuses earned but not yet paid for any
completed full fiscal year immediately preceding the employment termination
date.
 
(b)           Termination for Cause.  The Company may, by providing written
notice to Executive, terminate Executive’s employment for Cause.  The term
“Cause” for purpose of this Agreement shall mean:
 
(i)           Executive’s conviction of, or entrance of a plea of guilty or nolo
contendere to, a felony under federal law or state law; or
 
(ii)          fraudulent conduct by Executive in connection with the business
affairs of the Company; or
 
(iii)         theft, embezzlement, or other criminal misappropriation of funds
by Executive; or
 
(iv)         Executive habitually abused alcohol or any controlled substance or
reported to work under the influence of alcohol or any controlled substance
(other than a controlled substance which Executive is properly taking under a
current prescription); or
 
(v)          Executive engaged in unlawful harassment of employees or customers
of the Company; or
 
(vi)         Executive’s refusal to materially perform his executive duties
hereunder; or
 
 
-4-

--------------------------------------------------------------------------------

 
 
(vii)        Executive’s misconduct, which has, or would have if generally
known, a materially adverse effect on the business or reputation of the Company;
or
 
(viii)       Executive’s breach of a covenant, representation, warranty or
obligation of Executive under this Agreement or Executive’s violation of the
Company’s written policies; provided, however, that with respect to this item
6(b)(viii), Executive has been provided prior written notice of the breach or
violation and been afforded a period of thirty (30) days to cure the breach or
violation (if susceptible to cure).
 
Any determination of Cause by the Company will be made by a resolution approved
by a majority of the members of the Board.  If Executive’s employment is
terminated for Cause, the termination shall take effect on the effective date of
such termination as specified in the written notice of such termination
delivered to Executive.
 
In the event of the termination of Executive’s employment hereunder by the
Company for Cause, then Executive shall be entitled to receive only payment of
the Accrued Payments.
 
(c)           Termination Without Cause or for Good Reason.  The Company may
terminate Executive’s employment hereunder without Cause at any time, by
providing Executive 30 days’ prior written notice of such termination.  Such
notice shall specify the effective date of the termination of Executive’s
employment.  The Executive may terminate his employment for Good Reason by
providing 30 days’ prior written notice to the Company.  In the event of the
termination of Executive’s employment under this Section 6(c) without Cause or
by the Executive for Good Reason, then Executive shall be entitled to:
 
(i)           payment of the Accrued Payments;
 
(ii)          a separation allowance equal to: one half (.5) times the sum of
Executive’s then Base Salary in the event such termination takes place within
the Executive’s first year of employment; one (1.0) times the sum of Executive’s
then Base Salary in the event such termination takes place after the Executive’s
first year of employment but prior to completion of the second year of
Executive’s employment; and upon Executive’s completion of two years employment,
one and a half (1.5) times the sum of Executive’s then Base Salary; in all
instances payable in equal installments in accordance with the Company’s normal
payroll practices over an 18 month period beginning immediately following the
date of termination;
 
(iii)         any annual incentive bonuses earned but not yet paid for any
completed full fiscal year immediately preceding the employment termination
date.
 
For purposes of this Agreement, the term “Good Reason” means, without
Executive’s written consent:
 
(i)           a reduction by the Company in Executive’s Base Salary as in effect
from time to time;
 
 
-5-

--------------------------------------------------------------------------------

 
 
(ii)          the Board materially reduces (other than during any period of
illness or incapacity, or the temporary suspensions of Executive’s duties,
authorities or responsibilities pending results of any Board commissioned
investigation as to potential Cause for termination of Executive’s employment)
Executive’s authority, responsibilities, or duties such that Executive no longer
has the title of, or serves or functions as, chief executive officer and
president of the Company (provided that it is understood and agreed that the
mere occurrence of a Change-in­ Control or going private event, or the
liquidation, dissolution or insolvency of the Company, will not constitute Good
Reason); or
 
(iii)         the Company requiring Executive to be based at a location in
excess of fifty (50) miles from the location of the Company’s principal
executive office as of the effective date of this Agreement, except for required
travel on Company business;
 
which in each of subsections (i) through (iii) above, is not remedied by the
Company within 90 days of receipt of written notice of such event or breach
delivered by the Executive to the Company; provided, that the Executive may only
exercise his right to terminate this Agreement for Good Reason within the 90-day
period immediately following the occurrence of any of the events described in
subsections (i) through (iii) above.
 
(d)           Voluntary Termination by the Executive without Good Reason.  In
the event Executive terminates his employment without Good Reason, he shall
provide 90 days’ prior written notice of such termination to the Company.  Upon
such voluntary termination, the Executive will be entitled to receive only the
Accrued Payments.
 
(e)           Treatment of Equity upon Termination.  In the event Executive
terminates his employment without Good Reason within the first three years of
his employment with the Company, his Special Inducement Equity Award set forth
in Section 4(c) of this Agreement shall be forfeited upon such termination;
provided, however, that solely with respect to the one-time restricted stock
award of 40,000 shares of the Company’s stock referenced therein, such shares
will be not subject to such forfeiture after the completion of the first year of
Executive’s employment with the Company.  In the event Executive is terminated
by the Company for Cause, at any time, in accordance with Section 6(b) of this
Agreement, all vested and unvested options to purchase shares of the Company’s
common stock (pursuant to any annual equity incentive plan, Special Inducement
Equity Award set forth in Section 4(c) of this Agreement, or otherwise) and any
vested and unvested restricted shares of the Company’s common stock or other
vested and unvested equity compensation in the Company or any of its
subsidiaries granted to Executive shall be forfeited upon such termination.
 
(f)           Resignation from all Boards.  Upon any termination or cessation of
Executive’s employment with the Company, for any reason, unless the Company
requests otherwise, Executive agrees immediately to resign, and any notice of
termination or actual termination or cessation of employment shall act
automatically to effect such resignation, from any position on the Board and on
any board of directors or as trustee of any subsidiary, affiliate and/or benefit
plan of the Company.
 
(g)           Release of Claims as Condition.  The Company’s obligation to pay
the separation allowance and provide all other benefits and rights (including
equity vesting) referred to in this Section 6 shall be conditioned upon the
Executive having delivered to the Company an executed full and unconditional
release (that is not subject to revocation) of claims against the Company, its
parent entities, affiliates, employee benefit plans and fiduciaries and their
respective officers, employees, directors, agents and representatives,
satisfactory in form and content to the Company’s counsel.
 
 
-6-

--------------------------------------------------------------------------------

 
 
7.           INDEMNIFICATION.
 
The Company agrees that the Executive shall be covered and insured up to the
full limits provided by all directors’ and officers’ insurance which the Company
then maintains to indemnify its directors and officers (and to indemnify the
Company for any obligations which it incurs as a result of its undertaking to
indemnify its officers and directors), subject to applicable deductibles and to
the terms and conditions of such policies.
 
8.           ENFORCEABILITY.
 
It is the intention of the parties that the provisions of this Agreement shall
be enforced to the fullest extent permissible under the laws and public policies
of each state and jurisdiction in which such enforcement is sought, but that the
unenforceability (or the modification to conform with such laws or public
policies) of any provisions hereof, shall not render unenforceable or impair the
remainder of this Agreement.  Accordingly, if any provision of this Agreement
shall be determined to be invalid or unenforceable, either in whole or in part,
this Agreement shall be deemed amended to delete or modify, as necessary, the
offending provisions and to alter the balance of this Agreement in order to
render the same valid and enforceable to the fullest extent permissible.
 
9.           ASSIGNMENT.
 
This Agreement is personal in nature to the Company and the rights and
obligations of the Executive under this Agreement shall not be assigned or
transferred by the Executive.  This Agreement and all of the provisions hereof
shall be binding upon, and inure to the benefit of, the parties hereto and their
successors (including successors by merger, consolidation, sale or similar
transaction) permitted assigns, executors, administrators, personal
representatives, heirs and distributees.
 
10.           NON-DISCLOSURE; NON-SOLICITATION; COOPERATION.
 
(a)           Executive acknowledges and agrees that in the performance of his
duties of employment with the Company, he will be in contact with customers,
potential customers and/or information about customers or potential customers of
the Company either in person, through the mails, by telephone or by other
electronic means.  Executive also acknowledges and agrees that trade secrets and
confidential information of the Company that will be gained by Executive during
his employment with the Company, have been developed by the Company through
substantial expenditures of time, effort and financial resources and constitute
valuable and unique property of the Company.  Executive further understands,
acknowledges and agrees that the foregoing makes it necessary for the protection
of the Company’s businesses that Executive not divert business or customers from
the Company and that the Executive maintain the confidentiality and integrity of
the confidential information as provided in this Agreement.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b)           The Executive shall not, at any time during or following the
period of employment, disclose, use, transfer or sell, except in the course of
such employment, any confidential information or proprietary data of the Company
or its affiliates so long as such information or data remains confidential and
has not been disclosed (other than by the Executive in breach of this Agreement)
or is not otherwise in the public domain, except as required by law or pursuant
to legal process or in connection with an administrative proceeding before a
governmental agency.  The Company and the Executive agree that the Executive’s
obligations under this Section 10(b) shall not apply if (1) any disclosure by
the Executive is made with the express written permission of the Company or (2)
if the Executive can show by legal evidence that he had knowledge of the
confidential information, or it was in his possession, prior to his employment
with the Company, or that it was lawfully received by the Executive from a third
party who is not or was not bound, at the time the information was conveyed to
Executive, by any confidential relationship or obligation to the Company.
 
During the employment period, Executive shall take all steps reasonably
necessary and/or requested by the Company to ensure that the confidential
information is kept confidential pursuant to this Agreement.  Executive will
comply with all applicable policies, procedures and practices that the Company
may establish from time to time with regard to the confidential
information.  Executive will not, directly or indirectly, reproduce, permit
reproduction of, remove and/or permit removal of any of the confidential
information from any of the Company’s premises, except as is necessary for
Executive to perform Executive’s duties on behalf of the Company.
 
In the event Executive is requested pursuant to, or required by, applicable law
or regulation or by legal process to disclose any confidential information,
Executive agrees to provide the Company with prompt notice of such request or
requirement to enable the Company to seek an appropriate protective order, waive
compliance with the provisions of this Agreement or take other appropriate
action.  Executive agrees to use Executive’s best efforts in such event to
assist the Company in obtaining a protective order.  If, in the absence of a
protective order or the receipt of a waiver under this Agreement, Executive is
nonetheless, in the written opinion of Executive’s counsel, compelled to
disclose the confidential information to any tribunal or else stand liable for
contempt or suffer other censure or significant penalty, Executive, after notice
to the Company, may disclose to such tribunal only such confidential information
that Executive is compelled to disclose.  Executive shall not be liable for the
disclosure of confidential information to a tribunal compelling such disclosure
unless such disclosure was caused or resulted from a previous disclosure by
Executive not permitted under this Agreement.
 
Executive will, immediately upon the Company’s request, upon termination of
Executive’s employment by the Company, for any reason or for no reason, return
to the Company:  (i) all copies and manifestations of confidential information
that Executive may have or have access to; (ii) all documents, other materials
and equipment provided by any of the Company; and (iii) all documents and
materials that Executive has prepared during Executive’s employment by the
Company (collectively, the “Company Property”).  Executive acknowledges and
agrees that the Company Property is, and shall, remain at all times the
exclusive property of the Company.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(c)           The Executive agrees that, for a period of eighteen (18) months
after the termination or cessation of the Executive’s employment with the
Company for any reason, the Executive will not:
 
(i)           directly or indirectly solicit, attempt to hire, or hire any
employee of the Company (or any person who was employed by the Company during
the last year of the Executive’s employment with the Company), or assist in such
hiring by any other person or business entity or encourage, induce or attempt to
induce any such employee to terminate his or her employment with the Company; or
 
(ii)          take action intended to encourage any vendor or supplier of the
Company to cease to do business with the Company or materially reduce the amount
of business the vendor or supplier does with the Company; or
 
(iii)         materially disparage the Company.
 
(d)           Executive agrees to cooperate with the Company, during the term of
this Agreement and at any time thereafter (including following Executive’s
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, in any such action, suit, or proceeding, by providing
information and meeting and consulting with the Board or its representatives or
counsel, or representatives or counsel to the Company, as requested.  The
Company agrees to reimburse Executive for all reasonable expenses actually
incurred in connection with his provision of testimony or assistance.
 
11.           NON-COMPETITION AGREEMENT.
 
The Executive agrees that throughout the term of his employment, and for a
period of eighteen (18) months after termination or cessation of employment for
any reason, he will not engage in, participate in, carry on, own, or manage,
directly or indirectly, either for himself or as a partner, stockholder,
investor, officer, director, employee, agent, independent contractor,
representative or consultant of any person; partnership, corporation or other
enterprise, in any “Competitive Business” in any jurisdiction in which the
Company actively conducts business.  For purposes of this Section 11,
“Competitive Business” means:  (i) mobil fleet fueling and mobil fleet fueling
technology; (ii) any other line of business in which the Company or any of its
subsidiaries, is engaged at the time of Executive’s Termination; or (iii) any
other line of business in which the company has substantial and demonstrable
plans to be engaged in at the time of Executive’s Termination.
 
As of the date of this Agreement, a Competitive Business under Section 11 would
include, by way of illustration and not by way of limitation, such companies as
Quick Fuel, On Site, Ports Consolidated and First Fleet.  The foregoing list is
illustrative only, and non­ exhaustive.
 
The Executive acknowledges, with the advice of legal counsel, that he
understands the foregoing provisions of this Section 11 and that these
provisions are fair, reasonable, and necessary for the protection of the
Company’s business.
 
 
-9-

--------------------------------------------------------------------------------

 
 
Nothing in this Agreement shall be deemed to prevent Executive from acquiring
and owning, solely as an investment, up to two percent (2%) of the total number
of shares outstanding of any other publicly-traded company that is not engaged
in any “Competitive Business” as defined herein.
 
12.           ASSIGNMENT OF DEVELOPMENTS AND INTELLECTUAL PROPERTY RIGHTS.
 
Executive hereby grants, transfers and assigns, and agrees to grant, transfer,
and assign, to the Company and its successors and assigns, all of Executive’s
rights, title and interest, if any, in or to any and all developments (as
defined below) and Intellectual Property (as defined below) in the Developments,
including rights to translation and reproductions in all forms or formats, and
the copyrights and patent rights to the same, if any.  Executive agrees that the
Company may copyright and/or patent all Developments in the Company’s name and
secure renewal, reissues and extensions of such copyrights and patents for such
periods of time as the law may permit.
 
(a)           Developments.  “Developments” shall mean any idea, invention,
process, design, technology, concept, or useful article (whether the design is
ornamental or otherwise), software and/or computer program and/or code
documentation, trademark, trade secret, literary work, audiovisual work and any
other work of authorship previously or hereafter created, expressed, made or
conceived solely or jointly by Executive during Executive’s employment by the
Company, whether or not subject to copyright, patent or other forms of
proprietary protection, and that (i) is related to the actual or anticipated
business, research or development of the Company and/or (ii) is suggested by, or
results from, any task assigned to Executive, or work performed by Executive,
for or on behalf of the Company.
 
(b)           Intellectual Property Rights.  “Intellectual Property Rights”
shall mean any and all now known or hereafter known, tangible and intangible:
(1) rights associated with works of authorship throughout the universe,
including, but not limited to, copyrights, moral rights and mask works; (2)
trademark and trade name rights and similar rights; (3) trade secret rights; (4)
patents, designs, algorithms and other industrial property rights; (5) all other
intellectual and industrial property rights of every kind and nature throughout
the universe, however named or designated, including, without limitation, logos,
rental rights and rights to remuneration, whether arising by operation of law,
contract, license, or otherwise; and (6) all registrations, initial
applications, renewals, extensions, continuations, division or reissues of the
above, whether now or hereafter in force.
 
13.           TAXES.
 
(a)           All payments to be made to and on behalf of the Executive under
this Agreement will be subject to required withholding of federal and any state
and local income, employment and excise taxes, Medicare and FICA, together with
such deductions as Executive may from time to time specifically authorize under
any employee benefit program that may be adopted by the Company for the benefit
of its senior executives or Executive, and to related reporting requirements.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything in this Agreement to the contrary, it is
the intention of the parties that this Agreement comply with Section 409A of the
Internal Revenue Code (the “Code”) and any regulations and other guidance issued
thereunder, and this Agreement and the payment of any benefits hereunder shall
be operated and administered accordingly.  Specifically, but not by limitation,
the Executive agrees that if, at the time of termination of employment, the
Company is considered to be publicly traded and he is considered to be a
specified employee, as defined in Section 409A, then some or all of such
payments to be made hereunder as a result of his termination of employment shall
be deferred for no more than six (6) months following such termination of
employment, if and to the extent the delay in such payment is necessary in order
to comply with the requirements of Section 409A of the Code.  Upon expiration of
such six (6) month period (or, if earlier, his death), any payments so withheld
hereunder from the Executive hereunder shall be distributed to the Executive,
with a payment of interest thereon credited at a rate of prime plus 1% (with
such prime rate to be determined as of the actual payment date and as set forth
on that date’s “Money Rates” section of The Wall Street Journal).
 
(c)           With respect to any amount of expenses eligible for reimbursement
that is required to be included in the Executive’s gross income for federal
income tax purposes, such expenses shall be reimbursed to the Executive no later
than December 31 of the year following the year in which the Executive incurs
the related expenses.  In no event shall the amount of expenses (or in-kind
benefits) eligible for reimbursement in one taxable year affect the amount of
expenses (or in-kind benefits) eligible for reimbursement in any other taxable
year (except for those medical reimbursements referred to in Section 105(b) of
the Internal Revenue Code of 1986), nor shall Executive’s right to reimbursement
or in-kind benefits be subject to liquidation or exchange for another benefit.
 
(d)           If the benefits payable hereunder constitute deferred compensation
within·the meaning of Section 409A of the Code, then Executive shall execute and
deliver to the Company the release referenced in Section 6 of this Agreement
within 60 days following the receipt of the general release, or if later,
immediately following the expiration of any revocation period required by
law.  Benefits that would have otherwise been payable during such 60-day period
shall be accumulated and paid on the 60th day following Executive’s termination,
provided such release shall have been executed and such revocation periods shall
have expired.  If a bona fide dispute exists, then Executive shall deliver a
written notice of the nature of the dispute to the Company within 30 days
following receipt of such general release.  Benefits shall be deemed forfeited
if the release (or a written notice of a bona fide dispute) is not executed and
delivered to the Company within the time specified herein.
 
(e)           Termination of employment, or words of similar import, used in
this Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A of the Code,
“separation from service” as defined in Section 409A of the Code and the
regulations promulgated thereunder.
 
14.           SURVIVAL.
 
Anything in Section 6 hereof to the contrary notwithstanding, the provisions of
Section 7 through 16 shall survive the expiration or termination of this
Agreement, regardless of the reasons therefor.
 
 
-11-

--------------------------------------------------------------------------------

 
 
15.           NO CONFLICT: REPRESENTATIONS AND WARRANTIES.
 
The Executive represents and warrants that (i) the information (written and
oral) provided by the Executive to the Company in connection with obtaining
employment with the Company or in connection with the Executive’s former
employments, work history, circumstances of leaving former employments, and
educational background, is true and complete, (ii) he has the legal capacity to
execute and perform this Agreement, (iii) this Agreement is a valid and binding
obligation of the Executive enforceable against him in accordance with its
terms, (iv) the Executive’s execution, delivery or performance of this Agreement
will not conflict with or result in a breach of any agreement, understanding,
order, judgment or other obligation to which the Executive is a party or by
which he may be bound, written or oral, and (v) the Executive is not subject to
or bound by any covenant against competition, non-disclosure or confidentiality
obligation, or any other agreement, order, judgment or other obligation, written
or oral, which would conflict with, restrict or limit the performance of the
services to be provided by him hereunder.  The Executive agrees not to use, or
disclose to anyone within the Company, at any time during his employment
hereunder, any trade secrets or any confidential information of any other
employer or other third party.  Executive has provided to the Company a true
copy of any non-competition obligation or agreement to which he may be subject.
 
16.           MISCELLANEOUS.
 
(a)           Notices.  All notices hereunder shall be given in writing, by
personal delivery, nationally-recognized overnight courier (such as UPS or
Federal Express), or prepaid registered or certified mail, return receipt
requested, to the addresses of the proper parties as set forth below:
 
TO THE EXECUTIVE:

 
Steven R. Goldberg
5860 SW 116th Street
Coral Gables, FL  33156
 
Copy to:

 
Jeffrey C.  Roth
Roth & Scholl
866 South Dixie Highway
Coral Gables, FL  33146
Tel:  305-662-4141
Fax:  305-662-3816
 
TO THE COMPANY:

 
SMF Energy Corporation
200 West Cypress Creek Road, Suite 400
Fort Lauderdale, FL  33309
Attn:  Board of Directors
 
 
-12-

--------------------------------------------------------------------------------

 
 
Copy to:

 
Gunster, Yoakley & Stewart, P.A.
777 South Flagler Drive, Suite 500 East
West Palm Beach, FL  33401
Attn:  Michael V. Mitrione, Esq.
 
Any notice given as set forth above will be deemed given on the business day
sent when delivered by hand during normal business hours, on the business day
after the business day sent if delivered by a nationally-recognized overnight
courier, or on the third business day after the business day sent if delivered
by registered or certified mail, return receipt requested.
 
(b)           Law Governing.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida applicable to contracts made
and to be wholly performed in that state without regard to its conflicts of laws
provisions or principles.
 
(c)           Jurisdiction.  The parties agree that (i) in any suit, action or
proceeding seeking to enforce any provision of this Agreement or for purposes of
resolving any dispute arising out of or related to this Agreement (including
Sections 10, 11 and 12 or the transactions contemplated by this Agreement), the
Company and the Executive each hereby irrevocably consents to the exclusive
jurisdiction of any federal court located in the State of Florida or any of the
state courts of the State of Florida; (ii) the Company and the Executive each
hereby waives, to the fullest extent permitted by applicable law, any objection
which it or he may now or hereafter have to the laying of venue of any such
suit, action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum;
(iii) process in any such suit, action or proceeding may be served on either
party anywhere in the world, whether within or without the jurisdiction of such
court, and, without limiting the foregoing, each of the Company and the
Executive irrevocably agrees that service of process on such party, in the same
manner as provided for notices in Section 16(a) above, shall be deemed effective
service of process on such party in any such suit, action or proceeding; (iv)
WAIVER OF JURY TRIAL: EACH OF THE COMPANY AND THE EXECUTIVE HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDINGS ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;
and (v) Limitation on Damages: the parties agree that there will be no punitive
damages payable as a result of or in connection with any claim, matter or breach
under or related to this Agreement or the transactions contemplated by this
Agreement, and each of the parties agrees not to request punitive damages.
 
(d)           Headings.  The Section headings contained in this Agreement are
for convenience of reference only and are not intended to determine, limit or
describe the scope or intent of any provision of this Agreement.
 
(e)           Number and Gender.  Whenever in this Agreement the singular is
used, it shall include the plural if the context so requires, and whenever the
feminine gender is used in this Agreement, it shall be construed as if the
masculine, feminine or neuter gender, respectively, has been used where the
context so dictates, with the rest of the sentence being construed as if the
grammatical and terminological changes thereby rendered necessary have been
made.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(f)           Entire Agreement.  This Agreement contains the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes any prior or contemporaneous understandings and agreements,
written or oral, between and among them respecting such subject matter.
 
(g)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but both of which taken together shall
constitute one instrument.
 
(h)           Amendments.  This Agreement may not be amended except by a writing
executed by each of the parties to this Agreement.
 
(i)           “Key Employee” Insurance.  The Company shall have the right to
maintain any existing policies or obtain a new policy on the life of Executive,
pay all premium amounts related to, and maintain, “key employee” insurance
naming the Company as beneficiary.  Selection of such insurance policy shall be
in the sole and absolute discretion of the Board of Directors of the
Company.  Executive shall cooperate fully with the Company and the insurer in
applying for, obtaining and maintaining such life insurance, by executing and
delivering such further and other documents as the Company and/or the insurer
may request from time to time, and doing all matters and things which may be
convenient or necessary to obtain such insurance, including, without limitation,
submitting to any physical examinations and providing any medical information
required by the insurer.
 
(j)           Notice to Executive’s Future Employers.  For a period of eighteen
(18) months following the termination of Executive’s employment by the Company,
for any reason or for no reason, the Company shall have the right to inform each
of Executive’s employers in writing of the existence of the obligations
contained in Sections 10, 11 and 12 of this Agreement, and provide such
employers with a copy of Sections 10, 11 and 12 of this Agreement.  Any such
notice shall be given in a neutral, non-disparaging manner, and a copy of all
such notices shall simultaneously be provided to Executive.
 
(k)           Remedies Cumulative.  Except as otherwise expressly provided in
this Agreement, no remedy in this Agreement conferred upon any party is intended
to be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise.  No single or partial exercise by any party of any right, power or
remedy under this Agreement shall preclude any other or further exercise
thereof.
 
(l)           Equitable Relief.  The Company has entered into this Agreement in
order to obtain the benefit of Executive’s unique skills, talent, and
experience.  The parties enter into this Agreement with the understanding that
the Base Salary and all other compensation and Benefits to be paid to Executive
pursuant to this Agreement have been based in part on the value to the Company
of each of the provisions of this Agreement.  Executive acknowledges and agrees
that any breach or threatened breach of this Agreement will result in
irreparable damage to the Company and, accordingly, the Company may obtain
injunctive relief, a decree of specific performance and/or any other equitable
relief for any breach or threatened breach of this Agreement in addition to any
other remedies available to the Company, without being required to show any
actual damage, or to post an injunction bond.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(m)           Enforcement of this Agreement by the Company is Necessary and
Reasonable.  Executive acknowledges and agrees that the enforcement of this
Agreement by the Company is necessary to ensure the preservation, protection and
continuity of the business, the confidential information, and the goodwill of
the Company.  Due to the proprietary nature of the Company’s business, Executive
acknowledges and agrees that the terms of this Agreement, including, without
limitation, the length and scope of the terms and geographical restrictions
contained in Sections 10 and 11 of this Agreement, are fair and reasonable and
not the result of overreaching, duress or coercion of any kind.  Executive
further acknowledges and agrees that Executive’s full, uninhibited and faithful
observance of these Sections of this Agreement will not cause Executive any
undue hardship, financial or otherwise, and that enforcement of this Agreement
will not impair Executive’s ability to obtain employment commensurate with
Executive’s abilities and on terms fully acceptable to Executive, or to
otherwise obtain income required for the comfortable support of Executive and
Executive’s family and the satisfaction of the needs of Executive’s creditors.
 
(n)           Any Claim by Executive Against the Company is Not a Defense to
Enforcement.  The existence of any claim or cause of action Executive might have
against the Company predicated on this Agreement or otherwise, will not
constitute a defense to the enforcement by the Company of any Section of this
Agreement.
 
(o)           Restrictive Periods Can Be Extended If the Company Must Enforce
This Agreement.  In the event the Company should bring any legal action or other
proceeding for the enforcement of Sections 10 or 11 of this Agreement, Executive
agrees that the time for calculating the restrictive terms contained in Sections
10 or 11 of this Agreement will not include the period of time commencing with
the filing of legal action or other proceeding to enforce the terms of Sections
10 or 11 of this Agreement, through the date of final judgment or final
resolution, including all appeals, if any, of such legal action or other
proceeding.
 
(p)           Advice of Counsel.  EACH PARTY ACKNOWLEDGES THAT IT HAS BEEN
ADVISED BY ITS OWN COUNSEL, OR HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL,
WITH RESPECT TO THIS AGREEMENT.
 
(q)           Preparation of Agreement.  This Agreement shall not be construed
more strongly against any party regardless of who is responsible for its
preparation.  The parties acknowledge each contributed and is equally
responsible for its preparation.
 
(r)           Other Remedies; Clawback.  In the event that it is established by
a final order from a court of competent jurisdiction that the Executive violated
any of the covenants set forth in Sections 10, 11 or 12 of this Agreement, then,
in addition to all other rights and remedies of the Company at law or in equity
or under this Agreement or under any equity award agreement, the following shall
also apply:
 
 
-15-

--------------------------------------------------------------------------------

 
 
(i)           in the event of a violation of Section 10, 11 or Section 12, the
Executive shall be required to pay to the Company, within 30 days following
written notice to the Executive, the following amount:
 
(a)           an amount equal to the gross gain realized by the Executive, in
the one year period prior to or at any time following any breach of Section 10,
11 or Section 12 of this Agreement, from the vesting of any restricted stock,
performance accelerated restricted stock or other equity awards (other than
stock options or stock appreciation rights) granted by the Company to the
Executive (the “Vested Shares”) (for purposes of this Subsection, “gross gain
realized” means the market value of the Vested Shares on the date of the vesting
of such award(s), in the period set forth immediately above in this subsection
(a), less any purchase price paid by the Executive to the Company for such
Vested Shares); and
 
(b)           if the Executive, within the one year period before or at any time
following the breach of Section 10, 11 or Section 12 of this Agreement, has
exercised any stock options or stock appreciation rights granted to the
Executive by the Company, an amount equal to the gross gain realized by the
Executive (or any transferee of the Executive) resulting from the exercise of
such award (for purposes of this Subsection, “gross gain realized” means the
market value of the underlying stock on the date of exercise less the exercise
or grant price of such award);
 
(ii)           in the event of a violation established by a final order from a
court of competent jurisdiction, of Section 10, 11 or Section 12 all outstanding
stock options, and unvested restricted stock, performance accelerated restricted
stock and other outstanding equity awards granted to the Executive by the
Company, shall immediately and automatically terminate and be forfeited; and
 
(iii)           in the event of a violation established by a final order from a
court of competent jurisdiction, of Section 10, 11 or Section 12, the Company
may immediately terminate all further or future payments and benefits provided
to the Executive under, and recover from the Executive all payments and benefits
previously made to the Executive under, Section 6(c) above.
 
(s)         No Waiver.  No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer of the Company as may be
specifically designated by the Board.  No waiver by either party at any time of
any breach by the other party of, or compliance with, any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
 
 
-16-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
 
STEVEN R. GOLDBERG
 
SMF ENERGY CORPORATION
                   
/s/Steven R. Goldberg
 
By:
/s/ Nat Moore       Name: Nat Moore       Title: Chairman, Compensation
Committee of SMF Energy Corporation Board of Directors            

 
 
-17-

--------------------------------------------------------------------------------

 